Case 19-24152-JAD            Doc 27      Filed 11/21/19 Entered 11/21/19 15:51:14                        Desc Main
                                         Document     Page 1 of 1



                                             United States Bankruptcy Court
                                                Western District of Pennsylvania
 In re   Gary M. Fieber                                                                       Case No.    19-24152
                                                                  Debtor(s)                   Chapter     13

                                 PAYMENT ADVICES COVER SHEET
                                  UNDER 11 U.S.C. § 521(a)(1)(B)(iv)

         I, Gary M. Fieber , declare under penalty of perjury that the foregoing is true and correct (CHECK ONE
         OF THESE BOXES):

         I have not been employed by any employer within the 60 days before the date of the filing of the petition.

         I was employed by an employer within 60 days before the date I filed my bankruptcy petition, but I have
         not received payment advices or other evidence of payment because I receive direct deposit. I am in the
         process of obtaining evidence of payment from my employer and will provide this to the court.

         I have received payment advices or other evidence of payment within 60 days before the date I filed my
         bankruptcy petition from any employer, and they are attached.




Date November 21, 2019                                Signature    /s/ Gary M. Fieber
                                                                   Gary M. Fieber
                                                                   Debtor
